Citation Nr: 1515839	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with sleep apnea.

2.  The Veteran did not experience symptoms of sleep apnea in service; sleep apnea is not causally or etiologically related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, sleep apnea is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. 
§ 3.303(b) does not apply. 

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As above, sleep apnea is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.

The Veteran contends that sleep apnea is related to service because, although it was first diagnosed five after service in 2010, the symptoms first manifested in service.  See July 2011 VA Form 21-4138.

The evidence of record demonstrates that the Veteran is currently diagnosed with sleep apnea.  Private medical treatment records show that sleep apnea was diagnosed in 2010, and the January 2012 VA examination report reflects that the disorder is still present.  See July 2010 I.S.S. Polysomnography Sleep Study Report.

The Board finds that the weight of the lay and medical evidence is against finding that the Veteran experienced symptoms of sleep apnea in service.  In support of the claim, he has submitted letters from his son and two friends to verify that, based on personal observation,  symptoms such as loud snoring, gasping for air during sleep, and discontinued breathing were present during service.  His written statements, in essence, assert the same.  

Although each of the witnesses above is competent to report on personal observations of the Veteran's sleeping behavior, the Board finds that this evidence is outweighed by the other evidence of record.  Service treatments records appear to be complete and cover approximately 20 years of treatment during active service from August 1985 to August 2005.  While he reported sleeping difficulty in October 2004, there was no indication from him that sleep impairment was a chronic problem, or that it was unrelated to a contemporaneous episode of heartburn that would not allow him to rollover comfortably.  

Beyond the single complaint of sleeping trouble in October 2004,  the service treatment records do not include any complaints, symptoms, or reference to treatment for a sleep disorder or related symptoms.  The Veteran specifically denied a history of difficulty sleeping or breathing problems in January 1998 and December 2002 post-deployment interviews.  During a March 2001 blood pressure consultation, he denied fatigue or shortness of breath, and in a December 2004 medical history report, denied any problems sleeping through the night.  He did not raise any sleeping concerns or identify related symptoms in medical history reports from April 2001, May 2002, January 2003, and March 2004.

In contrast, over the course of approximately 20 years in service, the Veteran presented for treatment of multiple other conditions including a skin rash, knee pain, foot pain, shoulder pain, a mole on the right temple, diarrhea, bug bites, and a left ankle sprain.  Similarly, he disclosed ailments such as hypertension, allergies, gastroesophageal reflux disease, and chronic left knee pain in medical history reports.  

In consideration of this evidence, it is likely that any complaints, symptoms, or treatment for a sleep disorder would have been mentioned or detected during service; therefore, the absence of any in-service complaint, finding, or reference to treatment for a sleep disorder or related symptoms weighs against finding that the Veteran incurred sleep apnea while in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Additionally, the Board has considered that the Veteran first filed a claim for service connection for sleep apnea in 2011.  In March 2006, he submitted a claim for seven disorders, none of which were sleep apnea.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  

The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his earlier inaction regarding a claim for sleep apnea, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that sleep apnea symptoms were not related to service, or the lack of sleep apnea symptoms at the time of the March 2006 claim, or both.

In sum, the evidence in support of finding that the Veteran experienced symptoms of sleep apnea in service includes recent lay statements dating the onset of sleep apnea symptoms to as early as 1996.  The evidence weighing against such a finding includes 20 years of service treatment records without any complaints, symptoms or reference to treatment for a sleep disorder, and an earlier claim for service connection for seven disorders that did not include sleep apnea.  On review of this evidence, the Board finds that chronic symptoms of sleep apnea were not shown in service.

Even if the Board were to find that the Veteran experienced symptoms of sleep apnea in service, the evidence shows that current sleep apnea is not causally or etiologically related to service.  Specifically, the January 2012 examiner opined that sleep apnea, first diagnosed in 2010, was less likely than not incurred in or caused by service.  The examiner noted that there was no clinical documentation that the Veteran was seen in service for persistent daytime hypersomnolence, loud snoring, excessive fatigue, or any sleep issues.  In light of the January 2012 VA examiner's medical opinion and the discussion above, the preponderance of the evidence is against the claim for service connection for sleep apnea, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
 
In the present case, required notice was provided in a June 2011 letter, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also satisfied its duty to assist the Veteran in the development of the claim.  The information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, lay statements, and the January 2012 VA examination report and medical opinion.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

As indicated above, the Veteran was provided with a VA examination in January 2012, the report for which has been associated with the record.  The Board finds that the January 2012 VA examination was thorough, adequate, and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, reviewed the claims file, and offered an opinion with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


